 

 

IN THE UNITED sTATEs DIsTRICT cOURT
FOR THE MIDDLE DISTRICT 0F PENNSYLVANIA
ANDRE FERNE sAINT-JEAN, :
petitioner, NO. 3:17-<:\/-1413

V' (JUDGE CAPUTO)

WARDEN CLAIR DOLL, el al.,

(MAGISTRATE JUDGE SCHWAB)
Respondents.

4 ORI:)ER

NOW, this L/_} day of March, 2019, upon review of the Report and
Recornrnendation of Magistrate Judge Susan E. Schwab (Doc. 16) for plain error or
manifest injustice, IT IS HEREBY ORDERED that:

(1) The Report and Recommendation (Doc. 16) is ADOPTED.

(2) The Petition for Writ of Habeas Corpus (Doc. 1) filed by Petitioner Andre

Ferne Saint-Jean is DISMISSED as moot.
(3) The Clerk of Court is directed to mark the case as CLOSED.

Q>ZQM¢>

A. Richard Ca lifo_
United States istrlct Judge

 

 

 

